Title: To John Adams from Edmund Jenings, 19 February 1780
From: Jenings, Edmund
To: Adams, John


     
      My Dear Sir
      Brussels Febry. 19. 1780
     
     I cannot express the pleasure it gave me; when I heard of your Safe Arrival in Europe; permit me to congratulate you and myself thereon, and what is more our Country, whose true Interests I Know you have so much at heart. If I may trust the Common reports, you come in the Character of the blessed Peace Maker, who is always welcome to the Friends of Mankind; No one can wish you more success in your Mission, than I do, for your own honor and the general Good; and I am sure that Important business cannot be trusted in safer hands. How far the Common Ennemy may be disposed to Concur, I Know not, but at present He puts on the Appearance of more than common Insolence, having escapd this Summer from eminent danger, He thinks that Nothing can hurt Him, I trust however that He will be soon undeceivd, and find his Avarice and Ambition thoroughly Checkd.
     Many reasons induced me to retire from Paris, soon after you had left Europe, and after staying some time at Boulogne to bathe in the Sea, I made a Circuit to this Town, where I have been for four Months, agitated by a thousand passions according to the Events, which have happend affecting our country.
     The Seizure of the Dutch Ships is a matter that ought to touch all the Powers of Europe, I have written to Holland on the Subject to the Pensioner of the City of Amsterdam, in a manner which, I assure myself Sir, will meet with your approbation for tho the French may be bad; my Disposition was good. The private Views of the Stateholder, the Corruption of the Dutch, and the unprepared Condition of the States will prevent perhaps an immediate resentment from that Quarter, tho I should think in the End some good will arrive to Us from this desperate Step of the british Government.
     Permit me, for it is certainly my Duty, to offer myself to execute whatever Commands you may please to lay on me here or Elsewhere; the Conformity I found there was in our Sentiments will make that Duty pleasing to me. When I make this offer I assure myself you are satisfid of my Fidelity and Affection to my Country and the personal Esteem and respect with which I am Dear Sir Your Most faithful & Obt Hble Servt.
     
      Edm: JeningsChez Monsieur CapelleRue des petits CarmesBruxelles
     
    